ORDER

PER CURIAM.
This is an appeal from the order and judgment of the circuit court denying appellant Robert Rogger’s Motion for Contempt against respondent Tosha Rogger.
We have reviewed the briefs and record on appeal. The judgment of the circuit court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. Appellant’s Motion for Attorney Fees on Appeal is denied.
The judgment is affirmed pursuant to Rule 84.16(b).